724 F.2d 1463
Robinson Antonio MARTI-XIQUES, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 82-6141Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Jan. 27, 1984.

Stephen H. Broudy, Miami, Fla., for petitioner.
Lauri Steven Filppu, U.S. Dept. of Justice, James A. Hunolt, Dept. I.N.S., Washington, D.C., Elena R. Stinson, San Juan, P.R., for respondent.
Petition for Review of an Order of the Board of Immigration Appeals.
ON PETITION FOR REHEARING
(Opinion September 9, 1983, 11th Cir., 1983, 713 F.2d 1511)
Before GODBOLD, Chief Judge, FAY and CLARK, Circuit Judges.

BY THE COURT:

1
The petition of Immigration and Naturalization Service for rehearing is GRANTED.  The opinion at 713 F.2d 1511 (11th Cir.1983) is VACATED and the case is assigned to the oral argument calendar and classified as a Class III case.